                                                             U. . DISTRIC COURT
                                                         NORTHERN DISTRICT OF TEXAS
                                                                  FILED
               IN THE UNITED STATES DISTRICT C URT       NOV 1 11 ?018
                 FOR THE NORTHERN DISTRICT OF TE AS
                         FORT WORTH DIVISION
                                                   CLERK, U.S. DISTRICT COURT
JARENE FLETCHER,                  §                 By~~--,,-~~~~­
                                                              Dcputy
                                      §
                   Petitioner,        §
                                      §
v.                                    §     NO. 4:17-CV-642-A
                                      §
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice, Correctional                 §
Institutions Division,                §
                                      §
                   Respondent.        §



                            MEMORANDUM OPINION
                                     AND
                                    ORDER

      This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.   §   2254 filed by petitioner, Jarene Fletcher, a state

prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of TDCJ, Respondent. After having considered the

pleadings, state court records, and relief sought by petitioner,

the court has concluded that the petition should be denied.

                   I. Factual and Procedural History

      Petitioner, who was 16 years old at the time of the offense,

is serving a 40-year sentence on his 1998 state-court conviction

as an adult for murder in Tarrant County, Texas, Case No.

0643376D.   (SHR03 1 38, doc. 11-11.) By way of this petition, he



     1"SHR03" refers to the record of petitioner's state habeas proceeding in
WR-79,980-03.
challenges the Texas Board of Pardons and Paroles's         (the Board)

March 21, 2017, denial of parole.       (Pet. 2,   6-7, doc. 3.) TDCJ's

website reflects that the Board based its denial on the following

reason:

        2D NATURE OF OFFENSE - The record indicates the instant
        offense has elements of brutality, violence, assaultive
        behavior, or conscious selection of victim's
        vulnerability indicating a conscious disregard for the
        lives, safety, or property of others, such that the
        offender poses a continuing threat to public safety.

TDCJ's Offender Information Details), available at

http://www.tdcj.texas.gov/OffenderSearch/offenderDetail.

Petitioner's next parole review date is scheduled for March 2020.

Id.

                               II. Issues

        Petitioner's claims are vague and underdeveloped; thus,      they

are set forth verbatim:

        (1)   "[the Board's] initial review on juvenile
              (petitioner) sentence is questionable .   . after
              20 years + time served;

        (2)   "[the Board's] denial of juvenile reform at the
              incarceration level on when is enough
              incarceration needed;

        (3)   "[the Board's] resentencing factor on its decision
              to use elements of the status alleged in a
              certification matter; and

        (4)   "[the Board's] time frame on releasing a first-
              time-offense-juvenile-offender parole decision
              time limit."

(Pet.   6-7, doc.   3.)

        Petitioner raised one or more of the claims in a state

                                    2
habeas-corpus application, and the state habeas court entered the

following legal conclusions relevant to his claims:

     3.   Release to parole is within the sound discretion
          of the parole board.

     4.   Texas prison inmates have no protected liberty
          interest in release on parole.

     5.   Texas law does not create a liberty interest that
          is protected by due process.

     6.   Because there is no liberty interest in obtaining
          parole, an applicant cannot attack the
          constitutionality of procedural ways of parole
          decisions.

     7.   "The parole panel has great discretion in the
          regular parole review process.n

     8.   [Petitioner] has failed to prove that the Board
          denied him liberty.

     9.   [Petitioner] has failed to prove that the Board's
          decision regarding his parole is reviewable.

(SHR03 10-11, doc. 11-11 (citations omitted).) In turn, the Texas

Court of Criminal Appeals denied petitioner's state application

on the habeas court's findings.     (Action Taken, doc. 11-10.) Based

on the discussion below, the state courts' conclusions are not

contrary to, or an unreasonable application of, clearly

established federal law as determined by the United States

Supreme Court. 28 U.S.C.   §   2254(d). Consequently, petitioner is

not entitled to federal habeas relief.

                           III. Discussion

    A habeas-corpus petitioner under 28 U.S.C.     §   2254 must claim

violation of a federal constitutional right to be entitled to

                                   3
relief.    Id.   §   2254(a). The United States Supreme Court has

recognized that states have no duty to establish a parole system

and prisoners have no constitutional right to be released before

the expiration of a valid sentence. See Ed. of Pardons v. Allen,

482 U.S. 369, 378 n.10        (1987)   (providing "statutes or regulations

that provide a parole board 'may' release an inmate on parole do

not give rise to a protected liberty interest"); Greenholtz v.

Neb.   Penal Inmates, 442 U.S. 1, 11 (1979)        (providing statutes

holding out "the possibility of parole provides no more than a

mere hope that the benefit will be obtained" and do not trigger

due process protections). In light of this authority, the Fifth

Circuit has recognized repeatedly that the Texas parole statutes

create no constitutional right to release on parole because they

encourage no expectancy of early release. See Williams v.

Briscoe, 641 F.2d 274, 277        (5th Cir. 1981), cert. denied, 454

U.S. 854    (1981). Because Texas inmates have no protected liberty

interest in parole, they cannot have a liberty interest in parole

consideration or other aspects of parole procedures. See Johnson

v. Rodriguez, 110 F.3d 299, 308 (5th Cir.),         cert. denied, 552

U.S.   995 (1997)     (stating that "because Texas prisoners have no

protected liberty interest in parole they cannot mount a

challenge against any state parole review procedure on procedural

(or substantive)       Due Process grounds"). Thus, because petitioner

has no protectible interest in obtaining parole, his claims


                                        4
regarding the procedures employed by the Board, its policies and

guidelines affecting his suitability for parole, the factors

considered by the Board to reach its decision, and/or the

frequency of parole reviews necessarily fail.          See Portley v.

Grossman, 444 U.S. 1311, 1312-13 (1980); Teague v. Quarterman,

482 F.3d 769, 773 (5th Cir. 2007); Rodriguez, 110 F.3d at 308

n.13; Allison v. Kyle, 66 F.3d 71, 73-74          (5th Cir. 1995);

Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir. 1995); Cook v.

Whiteside, 505 F.2d 32, 34 (5th Cir. 1974). See also Craft v.

Texas Ed. of Pardons and Paroles, 550 F.2d 1054, 1056 (5th Cir.

1977)    (providing "[p]arole Board standards in deciding parole

applications are of concern only where arbitrary action results

in the denial of a constitutionally protected liberty or property

interest. The expectancy of release on parole is not such an

interest").

        For the reasons discussed herein,

        The court ORDERS that petitioner's petition for a writ of

habeas corpus pursuant to 28 U.S.C.        §   2254 be, and is hereby,

denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied, as petitioner has not

made a substantial showing of the denial of a constitutional

right.

        SIGNED November   l±,   2018.    /;(
                                        IJ~o~H'-h~~f-:-o:-=1'~~-:F-'~r-~~­

                                          uNITED STATES
